Name: Commission Regulation (EEC) No 512/77 of 14 March 1977 amending Regulation (EEC) No 771/71 fixing in respect of milk and milk products the maximum tolerances referred to in Regulation (EEC) No 2306/70
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 3 . 77 No L 68 /5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 512/77 of 14 March 1977 amending Regulation (EEC) No 771 /71 fixing in respect of milk and milk products the maximum tolerances referred to in Regulation (EEC) No 2306/70 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2306/70 of 10 November 1970 on the financing of intervention expenditure in respect of the domestic market in milk and milk products ('), as last amended by Regulation (EEC) No 31 39/76 (2 ), and in particular Article 6 (2) (c) thereof, Whereas Article 3 ( 1 ) of Regulation (EEC) No 2306/70 provides that accounts covering the net losses sustained by the intervention agencies concerned shall be drawn up for each Member State and for each of the periods specified in paragraph 3 of that Article ; whereas the account for Grana padano and Parmi ­ giano Reggiano cheeses was credited with the items referred to in Article 6 (2) ; whereas these items include the value of the quantity losses exceeding the maximum tolerance to be fixed in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 ; Whereas Commission Regulation (EEC) No 771 /71 of 14 April 1971 fixing in respect of milk and milk products the maximum tolerances referred to in Regu ­ lation (EEC) No 2306/70 (3 ), did not fix tolerances for Grana padano and Parmigiano Reggiano cheeses bought in in accordance with Council Regulation (EEC) No 971 /68 of 15 July 1968 laying down general rules for intervention on the market in Grana padano and Parmigiano Reggiano cheeses (4 ), as last amended by Regulation (EEC) No 473/75 ( 5 ) ; Whereas therefore an addition should be made to Regulation (EEC) No . 771 /71 ; whereas the maximum tolerances should be fixed in the light of weight losses sustained by these cheeses during refining ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 There is hereby added to Article 1 of Regulation (EEC) No 771 /71 the following paragraph : ' 3 . The maximum tolerance referred to in Article 6 (2) (c ) of Regulation (EEC) No 2306/70 for cheeses referred to in Article 1 ( 2) (b) of Regula ­ tion (EEC) No 971 /68 bought in during the milk year 1975/76 is fixed at the following percentages of the weight of the product at the time of take over by the intervention agency :  4-5 % for Grana padano ,  6-7 % for Parmigiano Reggiano . The maximum tolerance relates to the difference between the weight of the product when taken over and the weight of the product when taken out of storage . No tolerance shall be fixed for the number of cheeses .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 3 March 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 March 1977 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 249 , 17 . 11 . 1970 , p. 4 . ( 2 ) OJ No L 354, 24 . 12 . 1976 , p. 3 . ( 3 ) OJ No L 85 , 15 . 4 . 1971 , p. 17 . (4 ) OJ No L 166 , 17 . 7 . 1968 , p. 8 . ( s ) OJ No L 52, 28 . 2 . 1975 , p. 23 .